Cite as 2017 Ark. App. 426


                   ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-17-219


                                                   Opinion Delivered   September 6, 2017

AMANDA THREADGILL                                  APPEAL FROM THE YELL
                               APPELLANT           COUNTY CIRCUIT COURT,
                                                   NORTHERN DISTRICT
V.                                                 [NO. 75NJV-15-33]

                                                   HONORABLE TERRY SULLIVAN,
ARKANSAS DEPARTMENT OF HUMAN                       JUDGE
SERVICES AND MINOR CHILD
                     APPELLEES                     AFFIRMED


                               LARRY D. VAUGHT, Judge

       This is an appeal from an order entered on December 19, 2016, by the Yell County

Circuit Court, terminating appellant Ethel “Amanda” Thomas Threadgill’s parental rights to

her minor child, I.T. (born January 25, 2004). 1 Amanda argues that the circuit court clearly

erred in terminating her parental rights because appellee, the Arkansas Department of Human

Services (DHS), failed to prove grounds supporting termination. We affirm.

       The record shows that the initial removal by DHS of I.T. and her older sister, T.W.

(born December 16, 1998), 2 from Amanda’s custody was on July 31, 2015, based on allegations



       1The parental rights of I.T.’s father, Anthony Triggs, were also terminated pursuant to
the same order, but he has not appealed.

       2T.W.   was part of this case; however, because she was three months from her
eighteenth birthday at the time the petition to terminate parental rights was filed, DHS did not
pursue termination of Threadgill’s rights to her.
                                  Cite as 2017 Ark. App. 426

of neglect; specifically, failure to protect. The affidavit filed with the petition for emergency

custody and dependency-neglect alleged that the Arkansas State Police had an open

investigation of sexual abuse of T.W. 3 perpetrated by Amanda’s husband, Isaiah. As part of

that investigation, Amanda had agreed to keep I.T. and T.W. away from Isaiah at all times. It

was alleged in the affidavit, however, that Amanda, I.T., and T.W. had been seen in a vehicle

with Isaiah and that Amanda admitted Isaiah was in the car with her and the girls.

       The circuit court adjudicated I.T. and T.W. dependent-neglected on October 7, 2015.

The court found that T.W. gave a video-taped statement claiming that Isaiah sexually abused

her and that she had been diagnosed with a sexually transmitted disease. The court also found

that there was evidence that T.W. had been sexually abused in the past by her grandfather, her

uncle, and her mother’s ex-boyfriend. Amanda testified at the adjudication hearing, denying

that Isaiah sexually abused T.W. and claiming that T.W. made up the story. Amanda conceded

that she broke her promise not to have Isaiah around T.W. or I.T. The court did not find that

Isaiah sexually abused T.W.; however, the court did find that T.W. had been sexually abused

in the past and now had a sexually transmitted disease. The court further found that Amanda

had failed to comply with the protection plan and that T.W. was fearful to go home. The court

found that the goal of the case was reunification and ordered Amanda to submit to drug

testing; attend and complete parenting classes; obtain and maintain stable housing and income;

attend counseling; cooperate with DHS; and comply with the case plan.




       3The   record reflects that T.W. has the mental capacity of a kindergartner.


                                                2
                                 Cite as 2017 Ark. App. 426

       A review-hearing order was entered on December 11, 2015, wherein the circuit court

found that Amanda was complying with the case plan by attending counseling, parenting

classes, and NA/AA meetings; attending visitation; and maintaining transportation. However,

she was living with Isaiah, and he was her main source of income. A second review-hearing

order was entered on April 22, 2016. In that order, the circuit court found that Amanda was

complying with the case plan by completing parenting classes; attending counseling and visits;

and having appropriate housing, income, and transportation.

       Following a permanency-planning hearing, an order was entered on August 10, 2016,

wherein the circuit court found that there had been some progress toward the case plan but

without further detail, found that not enough progress had occurred for reunification. The

court set the matter for a fifteen-month permanency hearing, adding that the case could be

heard as a termination-of parental-rights case if DHS filed and properly served a petition.

       DHS filed a petition for termination of parental rights on September 23, 2016. DHS

alleged two grounds to support termination against Amanda—“failure to remedy,” Arkansas

Code Annotated section 9-27-341(b)(3)(B)(i)(a) (Repl. 2015) and “subsequent factors,”

Arkansas Code Annotated section 9-27-341(b)(3)(B)(vii)(a).

       After a hearing, the court, from the bench, granted DHS’s petition to terminate

Amanda’s parental rights to I.W. The court found that DHS had made meaningful efforts to

rehabilitate Amanda, which included parenting classes; counseling, which Amanda attended

sporadically; visitation; and other assessments “to no avail.” The court found that Amanda

had had domestic-violence issues with her husband, Isaiah, to whom she was still married; she

had very recently revealed that she had an addiction to methamphetamine; she had used


                                              3
                                   Cite as 2017 Ark. App. 426

methamphetamine during the case; she had moved numerous times during the case; and she

was living with a new boyfriend, who gave her $300 a month to meet her expenses. The court

lastly found that affording Amanda three additional months to work on her case would not

result in reunification. The court stated that “there is just too much turmoil in this matter . . .

we have had probably more hearings 4 in this case in fourteen months than we have had in I

don’t know how many cases that I have heard as a judge . . . I just don’t see we are making

progress . . . and this child needs permanency.”

       In the termination order entered on December 19, 2016, the circuit court found that

Amanda had an unstable financial situation; she failed to display improvement of her parenting

skills; she failed to support her children during the case; she had an unstable relationship with

Isaiah and had left him; 5 and she had moved back in with I.T.’s father for a day and a half in

August 2016, during which time she had used methamphetamine with him. This appeal

followed.

       We review termination-of-parental-rights cases de novo. Knuckles v. Ark. Dep’t of

Human Servs., 2015 Ark. App. 463, at 2, 469 S.W.3d 377, 378. At least one statutory ground

must exist, in addition to a finding that it is in the child’s best interest

to terminate parental rights; these must be proved by clear and convincing evidence. Id., 469



       4The   court stated that it had had seven hearings in the case.

       5The  court referred to an incident during the case, in June 2016, when Amanda and
Isaiah were traveling to Little Rock to visit I.T., and they got into an altercation in the vehicle.
Amanda testified that Isaiah had been drinking, and he abandoned her in Little Rock. She said
that she had to call I.T.’s foster mom to pick her up and drive her to Dardanelle. Amanda
further stated that she and Isaiah separated a couple of months later because he was physically
abusing her.
                                                 4
                                   Cite as 2017 Ark. App. 426

S.W.3d at 379 (citing Ark. Code Ann. § 9-27-341 (Supp. 2013); M.T. v. Ark. Dep’t of Human

Servs., 58 Ark. App. 302, 952 S.W.2d 177 (1997)). Clear and convincing evidence is that degree

of proof that will produce in the fact-finder a firm conviction as to the allegation sought to be

established. Id., 469 S.W.3d at 379. The appellate inquiry is whether the circuit court’s finding

that the disputed fact was proved by clear and convincing evidence is clearly erroneous. Id.,

469 S.W.3d at 379. Credibility determinations are left to the fact-finder, here, the circuit court.

Id., 469 S.W.3d at 379. Only one statutory ground is necessary to terminate parental rights.

Sanford v. Ark. Dep’t of Human Servs., 2015 Ark. App. 578, at 11, 474 S.W.3d 503, 510.

       In this appeal, Amanda challenges the circuit court’s finding of grounds used to

terminate her parental rights. 6 Regarding the subsequent-factors ground, she argues that the

evidence does not support the circuit court’s finding that DHS provided appropriate family

services.

       The subsequent-factors ground, section 9-27-341(b)(3)(B)(vii)(a), states:

       That other factors or issues arose subsequent to the filing of the original petition for
       dependency-neglect that demonstrate that placement of the juvenile in the custody of
       the parent is contrary to the juvenile’s health, safety, or welfare and that, despite the
       offer of appropriate family services, the parent has manifested the incapacity or
       indifference to remedy the subsequent issues or factors or rehabilitate the parent’s
       circumstances that prevent the placement of the juvenile in the custody of the parent.

Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(a). Amanda argues that there was no evidence that

DHS offered “appropriate family services.” 7 She contends that although DHS provided


       6Amanda    does not challenge the circuit court’s finding that termination was in I.T.’s
best interest.

       7Amanda    does not dispute the other required elements of the subsequent-factors
ground.


                                                5
                                   Cite as 2017 Ark. App. 426

general services to her, i.e., parenting classes, counseling, and visitation, no services were

offered to address Amanda’s specific needs, i.e., her drug addiction or her volatile marriage

with Isaiah.

          DHS contends that Amanda’s argument is procedurally barred because she did not

appeal from prior orders in which the circuit court found reasonable efforts by DHS despite

the fact that, under Arkansas Supreme Court Rule 6-9(a)(1), they were final, appealable orders.

DHS contends that the failure to appeal from any of the previous orders in which a circuit

court has determined that DHS made meaningful efforts toward reunification precludes this

court from reviewing those findings with respect to the periods of time covered by those prior

orders.

          In Schubert v. Arkansas Department of Human Services, the supreme court stated that,

“[p]ursuant to Rule 6-9(a)(1)(B), disposition, review, and permanency planning orders are only

appealable . . . if the court enters an order in compliance with Ark. R. Civ. P. 54(b) (2009).

Thus, not every order entered in a dependency-neglect case can be immediately appealed[.]”

2009 Ark. 596, at 5, 357 S.W.3d 458, 461; see also Bean v. Ark. Dep’t of Human Servs., 2016 Ark.

App. 58, at 3.

          Here, the circuit court found that DHS had made reasonable efforts to provide family

services in its December 11, 2015 review order; its April 22, 2016 review order; and its October

20, 2016 fifteen-months review order. However, none of these orders have Rule 54(b)

certificates. Further, Amanda raised the argument at the termination hearing. Accordingly, she

has not waived her argument regarding the services offered by DHS.




                                               6
                                  Cite as 2017 Ark. App. 426

       In reaching the merits of this argument, we hold that the circuit court did not clearly

err in finding that DHS provided appropriate family services to Amanda. DHS provided foster

care, therapeutic foster care, case-management services, PACE evaluation, DDS referrals,

medical services, counseling for the juveniles, counseling for Amanda and Isaiah,

transportation, parenting classes, visitation, and transitional life services for T.W. There was

evidence that the parenting classes addressed domestic-violence issues. Further, while Amanda

argues that she needed drug treatment, the evidence shows that Amanda did not disclose her

methamphetamine addiction to DHS. She testified that she did not tell DHS or the circuit

court about her meth addiction when they asked because “it seemed like you all wasn’t really

serious.” She first shared this information with her counselor in September 2016—just one

month prior to the termination hearing. At the hearing, she testified that she was an addict

and that she had used methamphetamine during the case. Finally, the circuit court stated in its

oral findings that, based on the “turmoil” in the family, three months’ additional time

requested by Amanda for further DHS services would not result in the progress needed to

reunite her with I.T. Based on this evidence, we hold that the circuit court did not clearly err

in finding that DHS provided appropriate family services to Amanda sufficient to support the

subsequent-factors ground. We affirm. 8

       Affirmed.
       KLAPPENBACH and MURPHY, JJ., agree.
       Leah Lanford, Arkansas Public Defender Commission, for appellant.
       Andrew Firth and Mary Goff, Office of Chief Counsel, for appellee.
       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.


       8Because we are affirming the subsequent-factors ground, we need not address
Amanda’s challenge to the failure-to-remedy ground.
                                               7